Citation Nr: 0937981	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle and 
foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1972 to 
December 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
February and March 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

To support his claims, the Veteran had a hearing at the RO in 
October 2006.  The undersigned Veterans Law Judge of the 
Board presided.

In March 2007 the Board issued a decision granting another 
claim the Veteran had appealed - for service connection for 
a skin disorder (dermatitis/eczema).  The Board remanded his 
other claim at issue on appeal - for service connection for 
a bilateral ankle (and foot) disorder to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.  The claim has 
continued to be denied since completion of this additional 
development, so it is again before the Board.


REMAND

The AMC recertified this appeal to the Board in March 2009.  
In April 2009, the Veteran submitted additional medical 
evidence.  So the Board sent him a letter in May 2009 asking 
whether he was waiving his right to have the RO - as the 
agency of original jurisdiction (AOJ), initially consider 
this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c).  His representative responded in September 2009 
that they were only waiving this right ("LIMITED" waiver) 
if, based on consideration of this additional evidence, the 
Board is able to grant the claim.  Since the Board is not, 
however, the claim again must be remanded to the RO via the 
AMC for consideration of this additional evidence in the 
first instance.

The essential basis of the Veteran's claim is that he 
sustained injuries to his feet and ankles during service.  
The claims file only contains a November 1975 outpatient 
record from Fort Hood, Texas, concerning treatment for left 
ankle pain.  But notably at that time, the Veteran also 
reported a prior 1972 injury to his feet during basic 
training with residual pain.  An examination of his feet and 
ankles at time of discharge from service was unremarkable, 
however.  His military service ended in December 1980.

Post service, a November 1981 VA examination for an unrelated 
condition noted an "otherwise normal musculoskeletal survey."  
There is no evidence of complaints or treatment for a 
relevant foot or ankle condition until October 2002, when the 
Veteran complained to a private doctor of experiencing 
bilateral foot pain and received a diagnosis of pes planus 
(flat feet).  The physician who wrote the report of that 
evaluation indicated he could neither confirm nor deny an 
injury in service as the cause of the Veteran's complaints.  
Since 2002, the Veteran has continually reported experiencing 
chronic bilateral foot pain.

Even more recent medical evidence shows the Veteran has early 
degenerative changes in his feet.  Additionally, several 
private physicians have submitted supporting statements 
indicating his current bilateral foot pain dates back to his 
military service.  

For further medical comment concerning the etiology of his 
bilateral foot and ankle pain, the Veteran was provided a VA 
compensation examination in December 2008, as had been 
directed in the Board's March 2007 remand.  The designated 
VA examiner indicated there was no evidence of chronicity of 
the left ankle condition [noted and treated in service] and 
no evidence of a complaint of a right ankle condition in 
service or during the year after service.  He therefore said 
that he could not relate the bilateral ankle and foot 
condition at issue to the Veteran's service without resorting 
to speculation, which is an insufficient basis for granting 
service connection.  Statements like this from doctors that 
are, for all intents and purposes, inconclusive as to the 
origin of a disorder cannot be employed as suggestive of a 
linkage between the disorder and the Veteran's military 
service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this 
instead amount to "nonevidence," neither for nor against 
the claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

But as already explained, the Veteran has submitted 
additional evidence since that VA examination, which the RO 
must consider initially, and this additional evidence also 
might provide the examiner additional information on which to 
provide a more definitive opinion on the determinative issue 
of causation.  So the examiner should consider this 
additional evidence and provide a supplemental opinion on 
this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA physician 
that examined the Veteran in December 
2008, as a result of and following the 
Board's prior remand, submit a 
supplemental medical opinion indicating 
whether - considering the additional 
evidence since submitted, it is at least 
as likely as not (i.e., 50 percent or more 
probable) the Veteran's current bilateral 
ankle and foot disability is attributable 
to his military service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, and make every effort to 
provide a response to this important 
question regarding the etiology of this 
disability at issue.  And to facilitate 
making this important determination, he 
must be given access to the claims file 
for the pertinent medical and other 
history.  This includes a complete copy of 
this remand and an opportunity to consider 
the additional evidence the Veteran has 
submitted since his December 2008 
VA examination.

*If, for whatever reason, it is not 
possible to have this same VA examiner 
provide further comment, then have the 
Veteran reexamined by someone with similar 
qualifications and expertise to obtain 
this necessary medical nexus opinion.

2.  Then readjudicate the Veteran's claim 
in light of the additional evidence - 
including the additional evidence he 
submitted in April 2009 with the LIMITED 
waiver.  If the claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them time to respond to 
it before returning the file to the Board 
for further appellate review.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.



The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




